UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 o Transition report under Section 13 or 15(d) of the Exchange Act For the transaction period from to Commission file number 333-62216 HEALTH DISCOVERY CORPORATION (Exact name of registrant as specified in its charter) Georgia (State or other jurisdiction of incorporation or organization) 74-3002154 (IRS Employer Identification No.) 2 East Bryan Street, Suite #502 Savannah, Georgia 31401 (Address of principal executive offices) 912-443-1987 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since the last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large Accelerated Filer o Non-Accelerated Filer o (do not check if a smaller reporting company) Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class: Outstanding as of November 15, 2010 Common Stock, no par value Series A Preferred Stock 0 Series B Preferred Stock ii TABLE OF CONTENTS PART I FINANCIAL INFORMATION 2 Item 1.Unaudited Financial Statements 2 Balance Sheet 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to Financial Statements 5 Item 2.Managements's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T.Controls and Procedures. 16 PART II OTHER INFORMATION 17 Item 1.Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults Upon Senior Securities 18 Item 4.Removed and Reserved 18 Item 5.Other Information. 18 Item 6.Exhibits. 18 SIGNATURES 19 iii PART I — FINANCIAL INFORMATION Item 1.Financial Statements HEALTH DISCOVERY CORPORATION Balance Sheet Assets September 30, December 31, (unaudited) Current Assets Cash $ $ Certificates of Deposit Accounts Receivable Prepaid Expenses and Other Assets 15,569 Total Current Assets $ $ Equipment, Less Accumulated Depreciation of $25,345 and $19,251 Other Assets Deferred Charges Patents, Less Accumulated Amortization of $1,665,452 and $1,468,412 Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts Payable – Trade $ $ Accrued Liabilities Accrued Settlement Charges (Note G) - Dividends Payable - Deferred Revenue Total Current Liabilities 824,334 Long Term Liabilities Deferred Revenue Dividends Payable Total Liabilities Commitments and Contingencies (Note H) Stockholders’ Equity Series B Preferred Stock, Convertible, 20,625,000 Shares Authorized, 19,402,675 Issued and Outstanding Common Stock, No Par Value, 300,000,000 Shares Authorized 228,850,747 Shares Issued and Outstanding September 30, 2010 and 194,462,847 Shares Issued and Outstanding December31, 2009 Accumulated Deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders' Equity $ See accompanying notes to financial statements. 2 HEALTH DISCOVERY CORPORATION Statements of Operations (unaudited) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Revenues: Licensing & Development $ Operating Expenses: Amortization Professional and Consulting Fees Legal Fees Research & Development Fees Compensation Other General and Administrative Expenses Total Operating Expenses Loss From Operations ) Other Income (Expense) Interest Income Settlement Charges (Note G) ) - ) - Interest Expense - ) ) ) Total Other Income (Expense) Net Loss $ ) $ ) $ ) $ ) Preferred stock dividends - - Loss attributable to common shareholders $ ) $ ) $ ) $ ) Weighted Average Outstanding Shares Loss Per Share (basic and diluted) $ ) $ ) $ ) $ ) See accompanying notes to financial statements 3 HEALTH DISCOVERY CORPORATION Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2010 and 2009 Nine Months Ended September30,2010 Nine Months Ended September30,2009 Cash Flows From Operating Activities Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Stock-based Compensation Services Exchanged for Warrants Warrants Issued to Shareholders (Note F) - Increase in Deferred Charges ) ) Depreciation and Amortization Increase in Accounts Receivable ) - Increase in Allowance for Doubtful Accounts - Increase in Recoverable Development Costs ) - (Increase) Decrease in Interest Receivable ) Increase (Decrease) in Deferred Revenue ) (Increase) Decrease in Prepaid Expenses and Other Assets ) Increase (Decrease) in Accounts Payable – Trade ) Increase in Accrued Liabilities (Note G) Net Cash Used by Operating Activities ) ) Cash Flows From Investing Activities: Redemption of Certificates of Deposit - Purchase of Equipment ) ) Net Cash Provided by Investing Activities ) Cash Flows From Financing Activities: Proceeds from Sales ofPreferred B Stock - Proceeds from the Exercise of Warrants - Proceeds from Borrowing - Dividends Paid ) - Net Cash Provided by Financing Activities Net Increase in Cash Cash, at Beginning of Period Cash, at End of Period $ $ Supplemental disclosures of cash flow information: Cash Paid for Interest $ $ See accompanying notes to financial statements. 4 HEALTH DISCOVERY CORPORATION Notes to Financial Statements Note A - BASIS OF PRESENTATION Health Discovery Corporation (the “Company”) is a molecular diagnostics company that has acquired certain patents and has patent pending applications for certain machine learning tools used for diagnostic and drug discovery.The Company licenses the use of its patent protected technology and utilizes such technology internally to develop diagnostic tests, prognostic tests, drug monitoring tests and drug targets for therapeutic use, and sells or licenses such discoveries to diagnostic or pharmaceutical companies worldwide. The Company’s technology also has applications in the data mining and business analytics fields. The accounting principles followed by the Company and the methods of applying these principles conform with accounting principles generally accepted in the United States of America (GAAP).In preparing financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts in the financial statements.Actual results could differ significantly from those estimates. The interim financial statements included in this report are unaudited but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the financial position and results of operations for the interim periods presented.All such adjustments are of a normal recurring nature.The results of operations for the three and nine month periods ended September 30, 2010 are not necessarily indicative of the results of a full year’s operations and should be read in conjunction with the financial statements and footnotes included in the Company’s annual report on Form 10-K for the year ended December 31, 2009. Recent Accounting Pronouncements ASC Topic 105 incorporates the July2009, FASB issuance of SFAS No.168, Codification and the Hierarchy of Generally Accepted Accounting Principles, which establishes the FASB Accounting Standards Codification (the “Codification” or “ASC”) and supersedes all existing accounting standards as the single source of authoritative non-governmental U.S. GAAP. All other accounting literature not included in the Codification is considered non-authoritative, except for additional authoritative rules and interpretive releases of the SEC and applicable only to SEC registrants. The Codification is organized by topic, subtopic, section, and paragraph, each of which is identified by a numerical designation.This statement applied beginning in the third quarter 2009.All accounting references have been updated, and therefore SFAS references have been replaced with ASC references. In September2009, the FASB issued ASC 810, Consolidations, to improve financial reporting by enterprises involved with variable interest entities by addressing (1)theelimination of the qualifying special-purpose entity conceptand (2) constituent concerns about the application ofaccounting and disclosures which do not provide timely and useful information about an enterprise’s involvement in a variable interest entity. The Company adopted this statement on January 1, 2010 and the adoption of this standard did not have a material effect on our financial position or results of operations. In August 2009, the FASB issued ASU No. 2009-05, Fair Value Measurements and Disclosures (Topic 820) – Measuring Liabilities at Fair Value.This update provides clarification for the fair value measurement of liabilities in circumstances in which a quoted price in an active market for an identical liability is not available. ASU also clarifies that when estimating a fair value of a liability, a reporting entity is not required to include a separate input or adjustment to other inputs relating to the existence of a restriction that prevents the transfer of the liability.This update is effective for interim periods beginning after August28, 2009. The adoption of this standard did not have a material effect on our financial position or results of operations. 5 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note B – REVENUE RECOGNITION Revenue is generated through the sale or license of patented technology and processes and from services provided through development agreements.These arrangements are controlled by contracts that dictate responsibilities and payment terms.The Company recognizes revenues as earned over the duration of a license agreement or upon the sale of any owned patent once all contractual obligations have been fulfilled.Revenue is earned under development agreements in the period the services are performed. During the first quarter the Company signed a License Agreement which required an initial payment to the Company from Quest Diagnostics, Inc. of $500,000. The Company recognized deferred revenue in connection with such licensing agreement of $500,000 which will be recognized as income over the approximate 9 year weighted average remaining term of the patents subject to the License Agreement. In addition, during the first quarter the Company signed a Development Agreement with Quest Diagnostics, IncThe Development Agreement, in the amount of $375,000 requires the Company to perform services to assist Quest Diagnostics, Inc. in developing certain products.Revenue of $291,662 has been recorded as of September 30, 2010, for the Development Agreement and $83,338 is expected to be recognized as income over the remaining estimated development period of two months. The Company treats the incremental direct cost of revenue arrangements, which consists principally of employee bonuses, as deferred charges and these incremental direct costs are amortized to expense using the straight-line method over the same term as the related deferred revenue recognition. Deferred revenue represents the unearned portion of payments received in advance for licensing and development agreements.The Company had total unearned revenue of $974,406 as of September 30, 2010.Unearned revenue of $114,035 is recorded as current and $860,371 is classified as long-term. Note C - NET LOSS PER SHARE Basic Earnings Per Share (“EPS”) includes no dilution and is computed by dividing income or loss available to common shareholders by the weighted average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution of securities that could share in the earnings or losses of the entity.Due to the net loss in all periods presented the calculation of diluted per share amounts would create an anti-dilutive result and therefore is not presented. Note D - STOCK-BASED COMPENSATION AND OTHER EQUITY BASED PAYMENTS Stock-based expense included in our net loss for the three months and nine months ended September 30, 2010, consisted of $14,100 and $125,174 respectively for stock options granted to executives and directors.Stock-based expense included in our net loss for the three months and nine months ended September 30, 2009 was $254,577 and $386,032 respectively. As of September 30, 2010, and September 30, 2009, there was $250,020 and $250,366, respectively, of unrecognized cost related to stock option and warrant grants.The cost is to be recognized over the remaining vesting periods with a weighted average of approximately 2.3 years. One of our directors resigned during the first quarter of 2010 due to other work commitments. As a result of his resignation, he forfeited options to acquire 750,000 shares of common stock at $0.08 because the vesting provisions were not satisfied. In February 2010, a new outside director was appointed to replace the director who resigned. In connection with this appointment to the Company’s Board of Directors, the Company granted the new director an option to purchase 1,500,000 shares of the Company’s common stock. The options vest 250,000 shares every six months, have an exercise price of $0.26, and expire on February 24, 2015.The fair value of each option granted was $0.205 and was estimated on the date of grant using the Black-Scholes pricing model with the following assumptions: dividend yield at 0%, risk-free interest rate of 2.73%, an expected life of 5 years, and volatility of1.0816%.The aggregate computed value of these options was $307,469, and this amount will be charged as an expense over the three year vesting period. 6 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued Note D - STOCK-BASED COMPENSATION AND OTHER EQUITY BASED PAYMENTS, continued As a part of the August 15, 2008 employment agreement with Dr. Stephen Barnhill as Chief Executive Officer,Dr. Barnhill was granted an option to purchase an aggregate of 6,000,000 shares of the Company’s common stock at an exercise price of $0.08. The options were to vest over a two year period and the vesting included certain performance metrics in order for a portion of the options to vest. Due to the performance metrics not being met for a portion of the options, 1,000,000 shares did not vest and were forfeited in the third quarter.As a result, the Company recognized a reduction of stock compensation expense of $28,748 related to those unvested options. The remaining 5,000,000 have vested according to the terms of the employment agreement. On May 10, 2010, the Company announced the appointment of Maher Albitar, M.D., to the position of Chief Medical Officer. On August 2, 2010, the company issued Dr. Albitar an option to purchase 1,000,000 shares of common. The options vest in four installments of 250,000 options and have a contingent vesting criteria based upon the commercialization of four new molecular diagnostic tests.The options have an exercise price of $0.15, and expire on August 2, 2015.The fair value of each option granted was $0.13 and was estimated on the date of grant using the Black-Scholes pricing model with the following assumptions: dividend yield at 0%, risk-free interest rate of 1.62%, an expected life of 5 years, 10% probability, and volatility of1.3298%.The aggregate computed value of these options is $13,025 and will be charged as an expense over the vesting period. The following schedule summarizes combined stock option and warrant information for the nine months ended September 30, 2010 and the twelve months ended December 31, 2009: Option and Warrant Shares Weighted Average Exercise Price Outstanding, January 1, 2009 Granted Exercised ) Expired un-exercised ) Outstanding, December 31, 2009 $0.16 Granted* Exchanged* ) Exercised ) Expired un-exercised ) Outstanding, September 30, 2010 * Please refer to Note F with regard to Mr. Quirk for additional detail regarding this item. 7 HEALTH DISCOVERY CORPORATION Notes to Financial Statements, continued The following schedule summarizes combined stock option and warrant information as of September 30, 2010: Exercise Prices Number Outstanding Weighted-
